Thompson, C. J., and Zenoff, J.,
dissenting:
1. The legislature has authorized the “governing body” to provide for zoning districts [NRS 278.250] and to establish the administrative machinery to amend, supplement and change zoning districts. NRS 278.260. The City of Reno did so and, among other things, has granted the right to seek a change of land use after six months following denial of an application for the same or similar change of land use. Reno Municipal Code Sec. 16.12.320. All the applicant need do is apply and pay the required fee. This is precisely what Eagle Thrifty did.
The right to pursue the recourse granted by ordinance may not be defeated by court intervention unless there exists an equitable basis upon which the court may act. We read the district court’s opinion to mean that Eagle Thrifty acted in good faith in pursuing its right to have the City Council review the Planning Commission’s denial of its application for a zoning change. The district court wrote: “In this connection the court does not cast any reflection on Eagle Thrifty’s various applications herein — they are authorized by the ordinance. The fault, if any, lies in the ordinance itself.”
*471The good faith pursuit of a legal right does not furnish a basis for a court to grant the equitable relief of injunction, and none of the cases cited in the majority opinion suggests that this is so. Indeed, injunctive relief was denied for want of equitable jurisdiction in Baederwood Center v. Putney, 133 A.2d 836 (Pa. 1957), and Smith v. Board of Appeals of Plymouth, 163 N.E.2d 654 (Mass. 1960). The analogy between this case and the “vexatious litigation” cases which the majority attempts to draw is inapposite, for two solid reasons. First, the administrative steps pursued by Eagle Thrifty are not litigation. Second, the district court found that Eagle Thrifty acted in good faith. This finding cannot be squared with vexatious conduct.
2. The court has rewritten the ordinance to accomplish a result. The holding — relief by injunction may be granted to restrain the making or pursuit of an application for rezoning where such application has repeatedly been denied on its merits and no change of circumstances has intervened — finds no support in the language of the ordinance. The precondition of a change of circumstances cannot be found. Neither is there a limitation upon the number of applications which may be presented. These are matters for City Council correction if correction is deemed warranted. It is not our business to write a new city ordinance.
3. Finally, the court below would be without power to enjoin the City Council from entertaining Eagle Thrifty’s request to review the denial of the Planning Commission. Public Service Commission v. Court, 61 Nev. 245, 123 P.2d 237 (1942). “[Ejquity cannot interfere with, or in advance restrain, the discretion of an administrative body’s exercise of legislative powers.” Id. at 250. This established principle may not be avoided by the expedient of directing the injunction to the applicant instead of the City Council.
Respectfully, we dissent.